DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
The status of the 10/19/2021 claims, is as follows: Claims 1-2, 9, and 27 have been amended; and Claims 3, 5, 13-23, and 25-26 have been canceled; Claims 30-39 have been added; claims 1-2, 4, 6-12, 24, and 27-39 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 35-39 are objected to because of the following informalities:  
In Claim 35:
the phrase “the lid relative to the housing;” in line 10 should be read “the lid relative to the housing; and”
the phrase “to be move” in line 11 should be read “to be moved”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 9: the limitation “engagement mechanism”
“mechanism” is the generic placeholder. 
Claim 31: the limitation “plunger system”
“system” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “engagement mechanism” has been described in originally-filed specification in para. 0059; figs. 5-8, “as one or more engagement members 56 (FIGS. 5-7) formed on the lid lock 52 abut or intermesh with one or more engagement members 58 (FIG. 8) of a complementary second portion of the bayonet locking system extending from an upper portion of the housing 26 to restrict movement of the sealing surface 46 away from the cooking container 32.”
The limitation “a plunger system" has been described in originally-filed specification in para. 0079, shown in fig. 5 as a plunger 112. The plunger 112 engages with a ramp-like feature of a lid lock 52 to move the plunger, hence a movable element 106 away from an opening 103 of vent.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 35:
The limitation “the lid lock” in line 7 renders the claim indefinite because there is no antecedent basis. However, there is a previous instance of “a mode selector knob” recited in line 4 that moves between an unlocked position and a locked position.  
For the purpose of substantive examination, it is presumed that the “the lid lock” has antecedent to “a mode selector knob” recited in line 4 and it is presumed to read “the mode selector knob”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-31, 34-35, and 38-39 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Zakowski (US 20210137298, newly cited)
Regarding Claim 30, Zakowski discloses a cooking system (cooking appliance 10) comprising: 
cook pot 14 and base 12) defining a hollow portion configured to receive food (para. 0051); 
a lid (lid 16) coupled to the housing (cook pot 14 and base 12) and movable between an open position and a closed position (para. 0051);
a lock ring (lock ring 57; fig. 6) concentrically disposed in the lid (lid 16), the lock ring (lock ring 57) configured to rotate between a first position (locked position; fig. 10) in which the lock ring (lock ring 57) is configured to lock the lid (lid 16) relative to the housing (cook pot 14) and a second position (unlocked position; fig. 9) in which the lock ring (lock ring 57) is configured to release the lid (lid 16) such that the lid is unlocked relative to the housing (para. 0055); 
at least one vent (vent hole 40, pressure valve 60, and opening 64) disposed within the lid (lid 16), the at least one vent (vent hole 40) being unbiased to a closed vent state when the lock ring (lock ring 57) is in the first position (locked position) and the at least one vent (vent hole 40) being biased by the lock ring (lock ring 57) to an open vent state when the lock ring is in the second position (unlocked position) (para. 0055) (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”); and 
a mode selector knob (sliding lock actuator 39) coupled to the lock ring (lock ring 57) and configured to move the lock ring (lock ring 57) between the first position (locked position) and the second position (unlocked position) (para. 0055).  

    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale


Regarding Claim 31, Zakowski discloses the cooking system (cooking appliance 10), wherein the at least one vent (vent hole 40) is biased by the lock ring (lock ring 57) via a plunger system (cam follower 54 of vent seal member 52) (para. 0055).  

Regarding Claim 34, Zakowski discloses the cooking system (cooking appliance 10), further comprising a fan (fan 43) disposed on the lid (lid 16) (para. 0055, lines 1-3; fig. 30), the fan (fan 43) configured to create a fluid flow direction (it is noted that fan creates air flow or fluid flow in multiple directions), wherein the at least one vent (vent hole 40, pressure valve 60, and opening 64) comprises an inlet vent (pressure release valve opening 60) extending with the fluid flow direction and an outlet vent (opening 64) extending against the fluid flow direction (para. 0056-0057) (it is noted that the air flow is multi-directional, therefore opening 60 extending with one fluid flow direction and the opening 64 extending against the other flow direction).  

Regarding Claim 35, Zakowski discloses a cooking system (cooking appliance 10) comprising: 
a housing (cook pot 14 and base 12) defining a hollow food chamber; 
a lid (lid 16) coupled to the housing (cook pot 14 and base 12) and lid movable between an open position and a closed position (para. 0051); 
a mode selector knob (sliding lock actuator 39) disposed on the lid (lid 16) and movable between an unlocked position (unlocked position) and a locked position (locked position) (para. 0055); 
a lock ring (lock ring 57; fig. 6) disposed within and adjacent to an outer perimeter of the lid (lid 16), the lock ring (lock ring 57) being coupled to the lid lock (sliding lock actuator 39) such that movement of the lid lock (sliding lock actuator 39) between the unlocked position (unlocked position) and the locked position (locked position) causes the lock ring (lock ring 57) to rotatably move between a disengaged position in which the lock ring is disengaged from the housing (cooking pot 14) and an engaged position in which the lock ring engages the housing (cooking pot 14) to lock the lid (lid 16) relative to the housing (cooking pot 14) (para. 0055); 
at least one vent (vent hole 40, pressure valve 60, and opening 64) formed in the lid (lid 16) and configured to be move between an open vent condition and a closed vent condition in response to movement of the lid lock (sliding lock actuator 39) between the unlocked position and the locked position (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”, para. 0055. It is noted that lock ring 57 is rotated by the movement of the actuator 39).  

    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale


Regarding Claim 38, Zakowski discloses the cooking system (cooking appliance 10), wherein the lock ring (lock ring 57) is configured to bias the at least one vent (vent hole 40) to the open vent condition when the lock ring is in the engaged position (para. 0055).

Regarding Claim 39, Zakowski discloses the cooking system (cooking appliance 10), further comprising a fan (fan 43) disposed on the lid (lid 16) (para. 0055, lines 1-3; fig. 30), the fan (fan 43) configured to create a fluid flow direction (it is noted that fan creates air flow or fluid flow in multiple directions), wherein the at least one vent (vent hole 40, pressure valve 60, and opening 64) comprises an inlet vent (pressure release valve opening 60) extending with the fluid flow direction and an outlet vent (opening 64) extending against the fluid flow direction (para. 0056-0057) (it is noted that the air flow is multi-directional, therefore opening 60 extending with one fluid flow direction and the opening 64 extending against the other flow direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 11-12, 24, 27-29, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski (US 20210137298, newly cited) in view of DeLong (US 7105778, newly cited)
Regarding Claim 1, Zakowski discloses a cooking system (cooking appliance 10; fig. 2) comprising: 
a housing (cook pot 14 and base 12) defining a hollow chamber configured to receive food, said housing having an upper portion defining an opening to said hollow chamber (para. 0051); 
a lid (lid 16) movable relative to said housing between an open position and a closed position (para. 0051); 
a mode selector (sliding lock actuator 39) slidably disposed in said lid; 
a lid lock (lock ring 57 and a plurality of lock members 49) coupled to said mode selector (sliding lock actuator 39) (para. 0055) (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39”) and associated with said lid (lid 16) (fig. 6), said lid (lid 16) being configurable between a lid locked condition with said housing and a lid unlocked condition with said housing (cook pot 14) via said lid lock (para. 0055) (it is noted the actuation of 39 causes the lock ring 57 to rotate, thereby moving the lock members 49 to secure the lid to the housing),   wherein moving said mode selector (sliding lock actuator 39) relative to said lid (lid 16) from a first position (unlocked position) on to a second position (locked position) transforms said lid (lid 16) between said lid unlocked condition (fig. 11) and said lid locked condition (fig. 13) (para. 0055); and 
at least one vent (vent hole 40, pressure valve 60, and opening 64) disposed in said lid (lid 16) (fig. 5, 15, and 18 respectively), 
vent hole 40) is configurable between an open vent condition and a closed vent condition via actuation of said mode selector (sliding lock actuator 39) (para. 0055) (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”).

    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale

Zakowski does not disclose:
the lid having an elongate slot therein; 
the mode selector slidably disposed in said elongate slot. 
However, DeLong discloses a cooking system (appliance 10) comprising 
an elongate slot therein (annotated fig. 1); 
a mode selector (toast handle 36a) slidably disposed in said elongated slot (fig. 1). 
In other words, DeLong discloses the toast handle 36a is utilized as an actuator that when pressed causes the heating element to be turned on (col. 5, lines 54-67). 

[AltContent: textbox (Elongated slot)][AltContent: arrow]
    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski to include the elongated slot therein and modify the mode selector of Zakowski to be disposed in the said elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another. 

Regarding Claim 2, Zakowski discloses the cooking system (cooking appliance 10), wherein said lid lock (lock ring 57) is rotatable about an axis relative to said lid (lid 16) to transform said lid between said lid unlocked condition and said lid locked condition (para. 0055) (“a lock ring 57 …is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa”.

Regarding Claim 4, Zakowski discloses the cooking system (cooking appliance 10), wherein the cooking system (cooking appliance 10) is operable in a non-pressurized air fryer mode) when said at least one vent is in said open vent condition (“vent hole 40 is open”) (para. 0065) and the cooking system is operable in a pressurized cooking mode (pressure cooker mode) when said at least one vent is in said closed vent condition (“vent hole 40 is closed”) (para.0063). 

Regarding Claim 6, Zakowski discloses the cooking system (cooking appliance 10), wherein said at least one vent (vent hole 40, pressure valve 60, and opening 64) further comprises an inlet vent (pressure release valve opening 60) and an outlet vent (opening 64), wherein both said inlet vent (pressure release valve opening 60) and said outlet vent (opening 64) are in said open vent condition when said lid is in said lid unlocked condition (unlocked position) and both said inlet vent and said outlet vent are in said closed vent condition when said lid is in said lid locked position (para. 0056-0057) (it is noted that both the pressure release valve opening 60 and the opening 64 are closed during pressure-cooking mode when the lid is in the locked position. During no-pressurized cooking, both 60 and 64 are opened).  

Regarding Claim 7, Zakowski discloses the cooking system (cooking appliance 10), wherein said lid (lid 16) is further configurable at an intermediate lid locked condition with said housing (cook pot 14 and base 12) (para. 0059; fig. 21) (it is noted the intermediate lid locked condition is the condition where the lid 16 is locked to the housing during pressure built-up, in which the lid is prevented from being opened by sliding lock actuator 39).  

Regarding Claim 8, Zakowski discloses the cooking system (cooking appliance 10), wherein said inlet vent (pressure release valve opening 60) is in said open vent condition opening 64) is in said closed vent condition when said lid is in said intermediate lid locked condition (para. 0056 and 0059; figs. 15 and 21) (it is noted that during intermediate lid locked condition, the opening 64 is closed to prevent lid from being opened during pressure built-up and the pressure release valve opening 60 is opened to discharge gas to the outside).  

Regarding Claim 11, Zakowski discloses the cooking system (cooking appliance 10) further comprises a user interface (control unit 19) including a plurality of inputs (para. 0060; fig. 22), and a functionality of said user interface (control unit 19) is determined in response to a position of said lid lock (para. 0061) (para. 0064-0066).

Regarding Claim 12, Zakowski discloses the cooking system (cooking appliance 10), wherein said user interface (control unit 19) includes a first portion and a second portion, said first portion (buttons that control fan 43 and heating coil 44 at the lid) is energized when said lid is in said lid unlocked condition (unlocked position in air frying mode) and said second portion (buttons that control the cooktop 28) is energized when said lid is in said lid locked condition (locked position in pressure cooking mode) (para. 0064-0066).  

Regarding Claim 24, Zakowski discloses the cooking system (cooking appliance 10), wherein the non-pressurized cooking mode (air fryer mode) includes a convection cooking mode (convection) (para. 0051) and the pressurized cooking mode (pressure cooker mode) includes a conductive cooking mode (para. 0053, lines 1-5).  

Regarding Claim 27, Zakowski discloses the cooking system (cooking appliance 10), further comprising at least one heating element (heating assembly 42) disposed in said lid (para. 0055, lines 1-3; fig. 5). 

Regarding Claim 28, Zakowski discloses the cooking system (cooking appliance 10), further comprising a first heating element (heating assembly 42; fig. 5) mounted within the lid (lid 16) and a second heating element (cooktop 28) disposed within the housing (base 12) (para. 0053; fig. 2).   

Regarding Claim 29, Zakowski discloses the cooking system (cooking appliance 10), wherein said first position of the lid lock allows for activation of the first heating element (heating assembly 42) in a first cooking mode (air frying mode) (para. 0065) (it is noted that air-frying mode, fan 43 and heating coil 44 in the lid are turned on), and said second position of the lid lock allows for activation of the second heating element (cooktop 28) in a second cooking mode (pressure cooker mode) (para. 0063) (it is noted during pressure-cooking, only cooktop 28 is turned on to heat pot).  

Regarding Claim 33, Zakowski discloses substantially all the features as set forth above, except the mode selector knob is slidably disposed within an elongate slot formed in the lid.  
However, DeLong discloses a cooking system (appliance 10) comprising a mode selector knob (toast handle 36a) is slidably disposed within an elongate slot formed in a body (fig. 1).   
col. 5, lines 54-67). 


[AltContent: textbox (Elongated slot)][AltContent: arrow]
    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski such that the mode selector knob is slidably disposed within the elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another. 

Regarding Claim 36, Zakowski discloses substantially all the features as set forth above, except the mode selector knob is slidably disposed within and configured to translate along an elongate slot formed in the lid.  
However, DeLong discloses a cooking system (appliance 10) comprising a mode selector knob (toast handle 36a) is slidably disposed within and configured to translate along an elongate slot formed in a body (fig. 1).   
In other words, DeLong discloses the toast handle 36a is utilized as an actuator that when pressed causes the heating element to be turned on (col. 5, lines 54-67). 


[AltContent: textbox (Elongated slot)][AltContent: arrow]
    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski such that the mode selector knob is slidably disposed within and configured to translate along the elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another.  

Claims 9-10, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski (US 20210137298, newly cited) and DeLong (US 7105778, newly cited), in view of Guillaume (US 20170290452, newly cited)
Regarding Claim 9, the modification of Zakowski and DeLong Zakowski discloses substantially all the features as set forth above. Zakowski discloses said lid lock (lock ring 57 and a plurality of lock members 49) further comprises a first portion (engagement hook portion 51) and said housing (cooking pot 14) further comprises a second portion (flange 23), and when said lid (lid 16) is in said lid locked condition (fig. 13) said first portion (engagement hook portion 51) and said second portion (flange 23) are coupled (para. 0055). 
 

    PNG
    media_image3.png
    771
    458
    media_image3.png
    Greyscale

The modification of Zakowski and DeLong does not disclose an engagement mechanism (as interpreted under 112f above). 
However, Guillaume discloses an engagement mechanism (bayonet locking/unlocking system (para. 0048, lines 1-5). 

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Regarding Claim 10, the modification of Zakowski, DeLong, and Guillaume discloses said engagement mechanism is a bayonet locking system (this limitation would be present based on rejection to claim 9).

Regarding Claim 32, Zakowski discloses substantially all the features as set forth above, except the lock ring includes a bayonet mechanism for locking the lid relative to the housing.
However, Guillaume discloses a bayonet mechanism (bayonet locking/unlocking system) for locking the lid (lid 3) relative to the housing (vessel 2) (para. 0048, lines 1-5).

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Regarding Claim 37, Zakowski discloses substantially all the features as set forth above, except the lock ring includes a bayonet mechanism for locking the lid relative to the housing.
However, Guillaume discloses a bayonet mechanism (bayonet locking/unlocking system) for locking the lid (lid 3) relative to the housing (vessel 2) (para. 0048, lines 1-5).

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Response to Amendment
With respect to double-patenting rejections: since amendments made to claims, double-patenting rejections are withdrawn. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 10/19/2021 have been fully considered but the amendments necessitate a new ground of rejections, and the arguments pertaining to prior art are considered moot because none of prior art in the arguments are relied upon in the present Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761